Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 16, 2014

                                     No. 04-14-00358-CV

               Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                       Appellants

                                               v.

                                      Arnold L. LEVEY,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02406
                           Honorable Larry Noll, Judge Presiding


                                        ORDER
       The court has reviewed the records filed in appeal numbers 04-14-00358-CV and 04-14-
00375-CV, and determined that both are appeals from the same final judgment in trial court
cause no. 2014-CI-02406. In the interest of the efficient administration of justice, we order the
appeals be consolidated and proceed as cross-appeals as number 04-14-00358-CV, styled Juanita
Sprute, M.D. and Jefferson Family Practice Associates, Appellants and Cross-Appellees, v.
Arnold L. Levey, Appellee and Cross-Appellant. We order appeal number 04-14-00375-CV
administratively closed.

      The record in the appeal is complete and appellant’s and cross-appellants’ briefs are due
August 11, 2014.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court